UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6626



CYNTHIA ANN ROYAL,

                                             Plaintiff - Appellant,

          versus

CLAY HESTER, Sheriff; DEPUTY WICKMAN; DEPUTY
MASON; DEPUTY SANDER; DEPUTY NICKSON; DEPUTY
BENNETT; DEPUTY HAWKS; SERGEANT ANDERSON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-554-3)

Submitted:   August 15, 1996              Decided:   August 27, 1996

Affirmed by unpublished per curiam opinion.


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Cynthia Ann Royal, Appellant Pro Se. Samuel Lawrence Dumville,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Cynthia Ann Royal appeals from the magistrate

judge's* final judgment denying relief on her 42 U.S.C. § 1983
(1988) complaint. We have reviewed the record and the magistrate

judge's final judgment and find no reversible error. Accordingly,

we affirm on the reasoning of the magistrate judge. Royal v.

Hester, No. CA-95-554-3 (E.D. Va. Mar. 15, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




    *
      The parties consented to disposition by a magistrate judge
pursuant to 28 U.S.C. § 636(c) (1988).

                                  2